Citation Nr: 1338908	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  11-02 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to basic eligibility for nonservice-connected pension benefits and, if so, whether the reopened claim may be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In January 2013, the Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing.  

The portion of the Veteran's claim for eligibility for nonservice-connected pension claim relating to whether his income is excessive is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 2005 decision, the RO denied entitlement to basic eligibility for nonservice-connected pension.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  There was also no evidence received within one year of the issuance of that decision.

2.  The evidence received since the April 2005 decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for basic eligibility for nonservice-connected pension.

3.  The Veteran served honorably for more than 90 days during a period of war inasmuch as he had service in Laos which required him, on occasion, to cross into Vietnam during 1962. 

4.  The Veteran was born in January 1940, is now over 65 years of age and has been unemployed and receiving Social Security benefits since at least 2002, the year he attained the age of 62.


CONCLUSIONS OF LAW

1.  The unappealed April 2005 decision that denied entitlement to basic eligibility for nonservice-connected pension is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1103 (2013).

2.  The evidence received subsequent to the April 2005 decision is new and material, and the claim for basic eligibility for nonservice-connected pension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Basic eligibility for nonservice-connected pension benefits is established.  38 U.S.C.A. §§ 1502, 1513, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.314, 3.321, 3.342(a), 4.15, 4.16, 4.17 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the previously denied claim, finds the Veteran has met basic eligibility requirements for nonservice-connected pension purposes based on service and age, and remands that part of his claim relating to whether his income is excessive.  As such, no discussion of VA's duty to notify and assist is necessary. 

I.  New and Material Evidence

Initially, the Board notes that the Veteran's claims for basic eligibility for nonservice-connected pension was previously considered and denied by the RO in an April 2005 decision.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no evidence received pertinent to the issue within one year of the issuance of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the April 2005 decision became final. 

In May 2008, the Veteran requested that his claim for basic eligibility for pension be reopened and granted.  The October 2008 decision currently on appeal essentially reopened the claim, but denied the issue on the merits.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade, 24 Vet. App. at 117-18.

In this case, the RO denied the Veteran's prior claim because he did not have wartime service.  In connection with his current claim, the Veteran has alleged that he was stationed in Laos as part of a unit delivering supplies to military advisors to third world armies known as MAAG (Military Assistance Advisory Group), and entered into Vietnam routinely in 1962.  The Veteran essentially argues that this entry into Vietnam constituted a period of wartime service.  

This evidence is new, as the Veteran did not previously make these allegations or support them with testimony, lay statements, photographs and literature.  It is also material because his statements, testimony and evidence directly address the reason the RO previously denied the claim.  He has presented argument that he did have wartime service, which raises a reasonable possibility of substantiating the Veteran's claim.  His statements are also presumed credible for purposes of reopening the claim. Accordingly, the Board concludes that that new and material evidence has been received to reopen the previously denied claim. 

For the reasons discussed above, the Board finds that there is no prejudice in addressing the merits of the reopened claim.  The RO has already reopened and considered the merits of the claim, and there are no prejudicial errors with respect to the duty to notify and assist. 



II.  Pension, elements 1&2

VA law authorizes the payment of a nonservice-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.3, 3.23. 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3). 

Total disability is present when impairment of the mind or body renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Permanence of disability is established if the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b). 

There are various alternative bases on which permanent and total disability for pension purposes may be established.  Total and permanent disability may be determined on the basis of the objective "average person" test, the subjective "unemployability" test, or on a subjective extra-schedular basis.  38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 3.3(a)(3)(vi)(B), 3.321(b)(2), 4.15, 4.16(a), 4.17; see Brown v. Derwinski, 2 Vet. App. 444 (1992) (provides an analytical framework for application in pension cases).  In addition, a person is considered to be permanently and totally disabled if such person is disabled as determined by the Commissioner of Social Security, or if he is a patient in a nursing home for long-term care.  38 U.S.C.A. § 1502(a)(2); 38 C.F.R. § 3.3(a)(3)(vi)(B).  Finally, permanent and total disability will also be presumed for a Veteran who is age 65 or older.  38 U.S.C.A. § 1513(a); 38 C.F.R. §§ 3.3(a)(3)(vi)(A), 3.314(b)(2).  

The Veteran claims entitlement to basic eligibility for pension based on age and wartime service in Laos that also involved travel into Vietnam during 1962.  

The Veteran meets one initial threshold requirement; he is presumed permanent and totally disabled as he is 65 or older throughout the pendency of this claim.  

The Board will now address whether he has the requisite period of service to establish basic eligibility for pension.  A Veteran meets the service requirements of this section if he or she served in the active military, naval, or air service 1) for ninety days or more during a period of war; 2) during a period of war and was discharged or released from such service for a service-connected disability; 3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or 4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3).

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4) (West 2002); 38 C.F.R. § 3.2 (2013).  For VA pension purposes, the periods of war are defined at 38 C.F.R. § 3.2.  Specifically, according to 38 C.F.R. § 3.2, the Korean conflict is defined as the period beginning on June 27, 1950 through January 31, 1955.  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B), (33); 38 C.F.R. § 3.2(f),(i). 

The crux of the RO's denial of the Veteran's basic eligibility for pension claim was based on a finding that the Veteran did not service in the active military, naval or air service for ninety (90) days or more during a period of war.  This included finding that the Veteran did not have verifiable service in Vietnam.  As such, his service ending in August 1963 was not during a period of war.  

The Veteran has steadfastly maintained that he in fact did go into Vietnam in the course of his duties in Laos.  While the Veteran's service personnel records have been lost, it is uncontroverted in the service treatment record that he had service in the 549th Quarter master company.  A March 1962 examination for the purpose of assignment to MAAG shows he is assigned to this unit.  Moreover, both of his DD 214s show he was a parachute rigger in the army.  His later DD 214, with service ending in August 1963, shows 2 years and 5 months of foreign and/or sea service as part of USARPAC.  His service was with the 549th M CO (AERO SUP) APO 343 USARJ.  His medals and decorations included Parachutist badge, Marksman (carbine) good conduct medal and armed forces expeditionary medal.  

The Veteran has testified and reported that his copies of his SPRs were destroyed at a fire in his house in 2001.  The NPRC has certified that the SPRs are unavailable, and the RO has made formal findings of unavailability as to these records in September 2008 and October 2010.  

In support of his claim, the Veteran has submitted copies of photographs of himself in service.  Two photos show the Veteran with a group of men beside a plane, one of which is a close up of the Veteran and two other men.  The Veteran indicates these people were part of White Star Mobile Training team, 7th Special forces, in Laos on August 11, 1962.  He indicates that two of the people with him were Sergeant Roger Hale and General Joseph W. Stilwell, Jr.  He also sent two photographs of him in a small house, one of which shows him in uniform reading a comic.  Another shows him with a trophy he reports he won for sky diving with the White Star Mobile Training Team members of the Thai Border Police for King Bhumipol of Thailand in 1962.  He also sent an internet snapshot of the cover of the comic he was reading in the picture, and documentation that the comic was from June-August 1962.  

A letter from Robert J. Cuthbertson, COL, QMC, US ARMY retired, dated in January 2011, supports the Veteran's contentions as to his service location.  The colonel states that the Veteran was under his command during his tenure in the 549th Aerial Resupply Company in Japan during the period from 1961 to 1964.  He states that the Veteran was assigned to serve in Laos until the draw-down of American forces, from March 1962 to September 1962.  The Veteran performed his duties in an outstanding manner and was a credit to the Army in this mission.  

A printout from an internet document shows Robert J. Cuthbertson, MAJ, assigned to a unit referred to as the 5th SGF(A) Group S-4 in 1966.  

The Veteran submitted an article from Time in partnership with CNN on the subject of MAAG Men in Laos dated in 1961.  It indicates that this group was the US Military Assistance Advisory Group.  They fought a jungle war in Laos.  He submitted another article from Wikipedia indicating that MAAG were sent to assist in the training of conventional armed forces of third world countries.  MAAG groups were in Vietnam and Laos.  The article continues by stating that after July 1962, MAAG was removed in Laos and replaced with "Requirements Office" which served as a cover for CIA activities.  Military Advisors thereafter became Army and Air Force attaches to the U. S. Embassy in Vientiane under Project White Star Mobile Training Teams.  

The Veteran has also set out copies of the requirements for Combat Infantryman Badge for the proposition that service in Laos in 1962 is considered wartime service.  

The Veteran's comrade John E. Gagan submitted a document in June 2012 in support of the claim.  It indicates that he was in Laos from September 1961 to February 1962 with the 549th Aerial Re-supply Company in Japan.  His temporary duty station was MAAG in support of Operation White Star.  This was a highly classified assignment at the time, and movement in Laos was kept very quiet.  To get to Laos the group flew from Japan to Clark AFB in the Philippines from there they went to Tan Son Nhut in Saigon, and from there to Bangkok.  From Bangkok they flew Air America to Vientiane, Laos.  Everyone whom he has spoken with who came to the duty station after him followed this same route due to the sensitive nature of the duties on this assignment.  

A June 2012 statement from the Veteran indicates that in 1962 he was TDY from the 549th QM in Japan to MAAG to support Special Forces Teams along the Ho Chi Minh Trail bordering Laos and Vietnam.  The teams were flown in commercially from Tokyo to Hong Kong to Saigon, then Bangkok, then to Vientiane, Laos.  He was stationed there from March 1962 to September 1962.  He made many parachute air drop trips, several each week, to resupply the White Star team special forces scattered along the Ho Chi Minh Trail in Laos, South Vietnam and North Vietnam.  The planes were Air America WW II C-47 and C-46 aircraft at low altitudes of 100 to 250 feet above the terrain in unpressurized planes.  They routinely crossed the borders between Laos, North and South Vietnam to avoid enemy anti-aircraft fire and to set up safe approaches to designated drop zones.  

At his hearing, the Veteran testified that he was in Vietnam during the course of his duties in Laos.  He submitted a map of Vietnam and surrounding countries showing the Ho Chi Minh Trail.  He testified that he served in these areas that were undistinguishable between Laos and Vietnam.  The Veteran asserted he served in Laos as part of the 549th Aerial Supply Company that was home based out of Japan.  He contends that he was flown into Vietnam as part of his transport from Japan to Laos and also in the performance of his duties he repeatedly traveled back and forth between Laos and Vietnam.  He states he did physically step foot in Vietnam meeting the geographic requirement for physical presence in country therefore meeting the requirement for entitlement to pension.  He described Operation White Star as Special Forces along the Ho Chi Minh Trail and the north part of Laos.  He would resupply those teams out there from aircraft to aircraft with food, supplies, clothing, ammunition, and whatever was needed.  They landed on airstrips and would bring personnel in and out when they were transferred.  They landed multiple times per week on air strips on both the Laos and Vietnam side of the Ho Chi Minh Trail.  He remembers the smell of the Tan Son Nhut airport in Saigon.  

Based on the record and resolving doubt in the Veteran's favor, the Board finds that Veteran did serve in Vietnam during 1962 as described in his credible testimony.  Accordingly, pursuant to law and regulation, the Veteran is considered to meet these basic eligibility requirements for nonservice-connected disability pension.  38 U.S.C.A. § 5107(b).  To this extent only, the appeal is granted.  


ORDER

New and material evidence having been submitted, the claim of entitlement to basic eligibility for nonservice-connected pension is reopened.

Entitlement to a basic eligibility for nonservice-connected pension purposes is established; to this extent only, the appeal is granted.


REMAND

In the above decision, the Board found that the Veteran established basic eligibility for pension purposes based on his meeting the aforementioned criteria; however, entitlement to pension is contingent upon him meeting the income and net worth requirements of 38 C.F.R. § 3.23 and 38 C.F.R. § 3.274.  The Veteran filed a VA form 21-526 in March 2008 indicating that he last worked in November 1994.  VA records indicate that he began receiving Social Security benefits with an entitlement date of March 2002.  The Board calculates that the Veteran reached the age of 62 in January 2002.  The Veteran wrote to VA in May 2010 indicating that he was, "living, retired on Social Security Benefits, in the Republic of Panama."  

No evidence as to the Veteran's relevant annual income or net worth has been associated with the claims file.  Although the questions of basic eligibility and the has been adjudicated, the Board finds that because income is a component of the Veteran's pension claim, VA must adjudicate that issue.  Accordingly,  the Veteran must be asked to submit records showing his current income and net worth.  38 C.F.R. §§ 3.3, 3.23 (2013).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide a detailed summary of his current household income and expenses, and as well summaries of his income and expenses for all years within the effective date of the grant of entitlement to nonservice-connected pension benefits assigned by the AOJ.  Send the Veteran copies of VA Form 21-0516-1, Improved Pension Eligibility Verification Report, for the purpose of providing this information.

2.  After providing the Veteran adequate time to respond, and after conducting any further development deemed warranted, readjudicate the appeal.  The RO must specifically consider the Veteran's basic income eligibility for entitlement to nonservice-connected pension benefits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


